DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent 7,131,514), in view of Rush et al. (U.S. Patent 3,719,209).  Regarding Claim 1, Choi et al., hereafter “Choi,” show that it is known to have a duct assembly (Abstract) comprising a first duct including a first length of tubing and a housing integrally formed with the first length of tubing, wherein the housing includes a first radially extending surface (Figure 2, 5: element 27, 27’, upward/downward-pointing flange), a second duct including a second length of tubing and a closure member integrally formed with the second length of tubing, wherein the closure member includes a second radially extending surface (Figure 2, element 26, upward/downward-pointing flange), and a component part disposed in the housing (elements 30, 48).  Choi does not show a joint connecting the first radially extending surface and the second radially extending surface.  Rush et al., hereafter “Rush,” show that it is known to have an article which comprises a joint connecting the first radially extending surface and the second radially extending surface (element 26).  It would have been obvious to connect Choi’s first and second radially extending surfaces with Rush’s nut in order to provide a fluid and gas-tight joint (Rush, Column 3, lines 35-41).
	Regarding Claim 2, Choi shows the article of claim 1 above, but he does not show telescopic portions.  Rush shows an article wherein the joint includes two telescoping portions (element 20, 22; Column 3, lines 27-31}, and a continuous ring over the telescoping portions (Colurnn 3, lines 31-40}.  It would have been obvious to one of ordinary skill in the art to have Rush’s telescopic portions in Choi’s article in order to easily vary the length of the article.
Regarding Claim 3, Choi shows the article of claim 1 above, but he does not show the material of the lengths.  Rush shows an article wherein the first and second lengths are made of a thermoplastic polymer (Column 3, lines 20-23; Column 6, lines 10-14) that is molded into non-cylindrical shapes of curves, bends, and toroids (Figures 1, 9, 11).  It would have been obvious to make Choi’s article out of Rush’s thermoplastic because there is art recognized suitability for thermoplastic tubing (MPEP 2144.07).
Regarding Claim 4, Choi shows the article of claim 1 above, including one wherein the component part is a silencer formed of an energy absorbing material (Column 3, lines 13-14), meeting applicant’s claim.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Rush, in view of Fukumoto (U.S. Patent 6,938,301).  Choi shows the article of claim 1 above, but he does not disclose that his silencer is fiberglass.  Fukomoto shows an article which includes a fiberglass silencer (Column 2, lines 58-63).  It would have been obvious to one of ordinary skill in the art to enclose Fukumoto’s fiberglass silencer in Choi’s article because there is art recognized suitability for fiberglass silencers (MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the arguments are directed to the claims as-amended, which require further consideration and search.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742